In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 07-1643
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                              v.

TRAVIS FARRIS,
                                         Defendant-Appellant.
                       ____________
           Appeal from the United States District Court
                for the Central District of Illinois.
       No. 06-CR-20029—Michael P. McCuskey, Chief Judge.
                       ____________
        ARGUED APRIL 10, 2008—DECIDED JULY 9, 2008
                       ____________


 Before FLAUM, KANNE, and EVANS, Circuit Judges.
   FLAUM, Circuit Judge. Defendant Travis Farris was
found guilty on three counts related to a bank robbery and
filing a false insurance claim. Farris committed these acts
with his long-time friend, Jesse Matthew Coartney, who
as part of a plea agreement, testified against Farris at
trial. On appeal, Farris challenges the sufficiency of
the evidence against him and the reasonableness of the
within-Guidelines sentence he received from the dis-
trict court. For the following reasons, we affirm.
2                                             No. 07-1643

                     I. Background
  Farris’s convictions stem from his criminal involvement
with his grade school friend, Coartney. The two had met
in the third grade in Mattoon, Illinois, and remained best
friends after graduating from high school in 2000. They
were a striking pair, with Coartney standing at 6 foot,
7 inches and weighing 495 pounds when the crimes
occurred, and Farris checking in at 5 foot, 7 inches and
170 pounds.
   According to Coartney’s testimony at trial, in February
2004, he and Farris concocted a plan to obtain the insur-
ance proceeds for Farris’s Kia Sportage, which needed
fixing. On February 17, Coartney drove to southern
Illinois as part of his delivery job with Schwan’s. While
down there, Coartney called Farris, informing him that
he had found a location where they could burn the Kia
to get the insurance money. On February 20, Farris and
his wife, who had been staying at Coartney’s trailer,
drove the Kia down to southern Illinois. That night,
Coartney and Farris drove in separate vehicles to the
rural location Coartney had scoped out. The two then
broke the windows to the Kia, took out the battery,
poured gas on the car, and set it on fire. They then went
back to the hotel, picked up Farris’s wife, and drove in
Coartney’s car back to his trailer.
  The next morning, on February 21, Coartney and Farris
launched their bank robbery plan. According to Coartney,
this is something the two of them had discussed doing
since high school, although their plans had turned more
serious in early February. They obtained supplies in
advance—Coartney purchased a police scanner at Wal-
Mart, the two stole a mask from the same store, and
Farris bought a nine millimeter gun at Oakley’s Bicycle
No. 07-1643                                               3

Shop. They also first tried their hand at robbing a Ramada
Inn where Coartney had previously worked, but were
unsuccessful. The morning of February 21, they took the
supplies listed above, as well as gloves, a jacket, and duct
tape, and drove Farris’s Mercury Cougar, with duct-tape
covered license plates, to a U.S. Bank in Mattoon. It was
a little before 10 AM at the time, and Farris reminded
Coartney that they needed to hurry, since Farris had a
meeting with an Army recruiter that morning.
   At 9:43 AM, the surveillance video at the U.S. Bank in
Mattoon captured two masked white males robbing the
bank. As the bank teller testified and Coartney corrobo-
rated, the first robber (who, according to Coartney, was
Farris) jumped the counter holding a gun, and ordered
the teller to the ground while he proceeded to go through
the drawers for money. The teller identified the first
robber as being about five foot eight inches and of average
build. As for the second robber, the teller did not get a
good look at him, but identified him as being about
the same height, but stockier. He was carrying a police
scanner and asked the teller where the bank’s video-
tape was located. Meanwhile, a second teller had been
in the bathroom when the robbery began, and when she
came out, she was ordered to the ground at gunpoint by
the first robber. The second teller also described the
first robber as somewhere between five foot seven and
five foot nine, and of average build. Although this sec-
ond teller heard the second robber’s scanner, she never
got a look at him.
  While this robbery was occurring, a customer pulled up
to the bank’s drive-up window. Looking in, she saw the
two masked robbers and noted a large size difference
between them. When the robbers pointed at her, the
4                                               No. 07-1643

customer drove off to the police station. As Coartney
testified, he and Farris, upon seeing the customer, fled the
bank, got into Farris’s car, and drove about one mile back
to Coartney’s trailer. Once at the trailer, as the two had
already planned, Coartney took all the “equipment” from
the robbery, including the money they had stolen, and
drove his car three or four miles to a garage owned by
Farris’s parents. Farris then drove his Cougar, without
any incriminating evidence in it, to his parent’s garage
by a different route. Once there, the two divided up the
cash they had stolen (approximately $3,600) and reim-
bursed each other for the costs of the gun and the scanner.
Farris then called his brother James about being late for
the Army recruiting event, and then the two split up.
  At first, it appeared Farris and Coartney had gotten
away with the crimes. On February 22, two days after
burning the Kia, Farris reported the vehicle as stolen to the
Mattoon police and filed a claim with his insurance com-
pany. Meanwhile, an officer in southern Illinois had found
the Kia in flames the night of February 20. Farris’s insur-
ance company investigated Farris’s claim and on March 8,
2004, issued Farris a check for $4,400. On July 23, 2004,
however, federal and local law enforcement officers
executed a search warrant at Coartney’s trailer, in which
they located the bank’s surveillance videotape, a police
scanner, and a ski mask. That evening Coartney was
arrested, where he confessed to the robbery, identified
Farris as the other robber, and told the officers of their
involvement burning the Kia. Four days later, while Farris
was on leave from the Army, authorities interviewed
Farris, who denied any involvement in burning the Kia or
robbing the bank.
  A grand jury indicted Farris on three counts in April 6,
2006, with a superseding indictment including an addi-
No. 07-1643                                                5

tional count being issued on November 2, 2006. Count 1
alleged that Farris and Coartney conspired to commit
armed robbery at the Ramada Inn and U.S. Bank and to
commit mail fraud (burning the Kia and filing a false
claim report) in violation of 18 U.S.C. §§ 2, 1341, 1951(a),
and 2113(a). Count 2 charged Farris with committing the
bank robbery in violation of 18 U.S.C. §§ 2113(a) and 2,
while Count 3 alleged a Hobbs Act violation under 18
U.S.C. § 1951(a) with respect to the robbery of the Ramada
Inn, as well as a violation of 18 U.S.C. § 2. The final count
against Farris was for using a firearm as part of the bank
robbery, in violation of 18 U.S.C. § 924(c).
   A jury trial followed in which Coartney’s testimony
against Farris was corroborated by many other Govern-
ment witnesses. At the close of the Government’s case,
Farris’s counsel filed a motion for acquittal under FED. R.
CRIM. P. 29, which was denied. Defendant’s evidence
was then presented, during which Farris took the stand
in his own defense. With respect to his Kia, Farris
denied that he was in southern Illinois on February 20 or
had any role in the vehicle being burned. Farris also
presented an alibi for his involvement in the bank robbery,
claiming that he attended an Army event at 10 AM the
morning of the bank robbery, and that it would have
been impossible for him to have also robbed the bank less
than 20 minutes earlier. Farris’s brother and cousin con-
firmed that they attended the event and arrived together
with Farris. The Army Sergeant in charge of the re-
cruiting function that day was also called as a witness
by Farris. He testified that these recruiting events
typically started “at about 10:00,” and that this particular
event started sometime between 10:00 and 10:20 at the
latest.
6                                               No. 07-1643

  At the end of the trial, the jury returned a guilty ver-
dict against Farris on all but Count 3. The case then pro-
ceeded to sentencing, with the Presentence Investigation
Report (“PSR”) recommending a Guideline range sen-
tence of 63 to 78 months for Counts 1 and 2, and an addi-
tional mandatory consecutive sentence of at least 7 years
(84 months) for Count 4. There were no objections to
the PSR or Guidelines calculations, leaving the district
court to determine a reasonable sentence. Farris’s sister-in-
law testified to him being a good family man, and Farris’s
wife further testified to Farris’s attentiveness to her
health problems and the hardship his incarceration
would have on the family. After discussing its reasoning,
the district court sentenced Farris to 63 months, the mini-
mum within-Guidelines sentence, plus an additional
84 months for the gun charge. This appeal followed.


                      II. Discussion
  Farris raises two issues before this Court on appeal: the
sufficiency of the Government’s evidence and the reason-
ableness of the district court’s sentence. We address each
of these issues in turn.


    A. Sufficiency of the Evidence
  Farris first argues that the Government presented
insufficient evidence to convict him for participating in
the crimes related to the bank robbery or the burning of
the Kia. Farris faces a steep, uphill battle to prevail on
this claim given the high standard of review. As this Court
has stated, “[o]ur threshold inquiry is whether ‘after
viewing the evidence in the light most favorable to the
No. 07-1643                                                 7

prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable
doubt.’ ” United States v. Curtis, 324 F.3d 501, 505 (7th Cir.
2003) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)
(emphasis in original)). Moreover, “[w]e will overturn a
conviction based on insufficient evidence only if the rec-
ord is devoid of evidence from which a reasonable jury
could find guilt beyond a reasonable doubt.” Id. The
Government, however, argues that Farris faces an even
higher burden in this case, contending that Farris
waived his sufficiency of the evidence challenge by
failing to renew his motion for judgment of acquittal
under FED. R. CRIM. P. 29 at the close of all the evidence or
within seven days of the jury’s verdict. United States v.
Hickok, 77 F.3d 992, 1002 (7th Cir. 1996). Farris failed to
respond to the Government’s argument in a Reply Brief,
and accordingly, we find that Farris waived his suf-
ficiency of the evidence challenge, and instead, “may
obtain a reversal only if he demonstrates ‘a manifest
miscarriage of justice.’ ” Id. (quoting United States v.
Archambault, 62 F.3d 995, 998 (7th Cir. 1995)). This height-
ened standard of review, however, has no impact on the
merits of Farris’s claim, since under either standard, there
was clearly sufficient evidence to support the verdict
and no miscarriage of justice occurred.
  Farris’s sufficiency of the evidence arguments do not
dwell on whether discreet elements for each crime were
proved beyond a reasonable doubt. Rather, he broadly
claims that there was insufficient evidence linking him
to either the bank robbery or the burning of the Kia. These
assertions on Farris’s part, however, are directly under-
mined by Coartney’s testimony, as both a participant and
a witness, regarding Farris’s role in both these crimes.
8                                                No. 07-1643

Although Farris argues that Coartney’s arguments were
“unreasonable,” it is well settled that on a sufficiency of
the evidence claim, this Court “do[es] not weigh the
evidence or assess the credibility of witnesses.” United
States v. Orozco-Vasquez, 469 F.3d 1101, 1106 (7th Cir. 2006).
Therefore, it is of no significance that, as Farris points
out, “Coartney’s testimony is whole[ly] inconsistent
with the evidence presented by Travis [Farris] at trial.”
Appellant’s Br. at 28.
  Moreover, the specific arguments Farris makes with
respect to his convictions all fail to show that the
evidence was insufficient or “a manifest miscarriage of
justice.” With respect to the burning of the Kia and the
accompanying conspiracy charge, Farris makes no effort
to argue that there was insufficient evidence for the jury
to find any of the elements for mail fraud or con-
spiracy satisfied. Instead, Farris’s sole argument focuses
on motive, claiming that no evidence was presented,
save Coartney’s testimony, to show that there had been
mechanical problems with the vehicle or that Farris’s
financial situation was so dire that he would be com-
pelled to defraud his insurance company. Even if the jury
were to find in Farris’s favor on these issues, however,
this would not be inconsistent with the jury also finding
that Farris burned the vehicle to obtain the insurance
proceeds.
  As for the bank robbery, given that we will not reevaluate
credibility determinations as to witness testimony, Farris is
left to argue that Coartney’s testimony “was incredible as
a matter of law, meaning it would have been ‘physically
impossible for the witness to observe that which he claims
occurred, or impossible under the laws of nature for the
occurrence to have taken place at all.’ ” United States v.
No. 07-1643                                                 9

Saulter, 60 F.3d 270, 275 (7th Cir. 1995) (quoting United
States v. Wallace, 32 F.3d 1171, 1173 (7th Cir. 1994)). Farris
tries to make such an argument, claiming that if he had in
fact participated in the bank robbery, it would have been
impossible for him to have also arrived at the Army
recruiting event later that morning when he did. Even
based on Farris’s own time estimates, however, his claim
fails. The bank’s surveillance video reflects that the robbers
were in the bank at 9:44 AM. Despite Farris’s conclusory
assertion that it would have then taken him “well over 30
minutes” to arrive at the Army function, his formal time
calculation is that travel time from the bank to the Army
event would have been more than 28 minutes and 8
seconds. Using this latter figure, Farris would have arrived
at the Army function sometime after 10:12 AM. This fails to
make Coartney’s testimony incredible as a matter of law,
since the Army Sergeant, who was Farris’s own witness,
testified that the event that morning could have begun as
late as 10:20 AM.
   At trial, Farris was given the opportunity to present his
own evidence and cross-examine and impeach Coartney’s
testimony. The fact that the jury ultimately credited
Coartney’s testimony is a matter that Farris improperly
tries to re-litigate on appeal. The Government provided
more than ample evidence for a jury to find Farris guilty
of the charged crimes. While Coartney’s testimony alone
would have been sufficient to support the verdict, his
testimony was also corroborated by eye-witness ac-
counts of the robbery, the store owner who sold Farris
the gun, and other witnesses. For these reasons, we
affirm on this claim.
10                                             No. 07-1643

  B. Sentencing
  Farris also appeals his sentence, arguing that although
he received a within-Guidelines sentence, the district
court unreasonably failed to properly weigh the miti-
gating evidence presented by Farris. This argument
warrants little discussion. In reviewing sentences, this
Court applies an abuse of discretion standard, and first
looks at whether the lower court committed any pro-
cedural error, such as improperly calculating the Guide-
lines range or failing to consider the § 3553(a) factors.
Gall v. United States, 128 S. Ct. 586, 597 (2007). Here, no
argument was raised below or on appeal that such a
procedural error occurred. Instead, Farris’s argument is
focused on the second part of this Court’s inquiry—
“the substantive reasonableness of the sentence.” Id. This
Court, however, applies a presumption of reasonable-
ness to a within Guidelines sentence. Rita v. United States,
127 S. Ct. 2456, 2462 (2007). The district court in this
case sentenced Farris to the low end of the Guidelines
range, and while Farris contests the weight the district
court gave to the mitigating evidence he presented, the
sentencing judge was in a superior position to balance
these sentencing considerations, see Gall, 128 S. Ct. at 597,
and we will not second guess his determinations. Accord-
ingly, we affirm the district court’s sentence.


                     III. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
judgment and sentence.


                    USCA-02-C-0072—7-9-08